DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The remarks filed on 08/04/2020 are considered and entered. Claims 1-7 and 11-12 are pending in the application. Claims 8-10 were previously cancelled. Claim 7 is withdrawn from further consideration. Claims 1-6 and 11-12 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1-6 and 11-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Development of T Cells Redirected to Glypican-3 for the Treatment of Hepatocellular Carcinoma, Clin Cancer Res., Published Online October 15, 2014, pages OF1 to OF11; Of Record) in view of Cao et al. (Characterization of a single-chain variable fragment (scFv) antibody directed against the human asialoglycoprotein receptor, Biotechnol. Appl. Biochem. (2006) 44, 65–72; Of Record), Wilkie et al. (Dual Targeting of ErbB2 and MUC1 in Breast Cancer Using Chimeric Antigen Receptors Engineered to Provide Complementary Signaling, J Clin Immunol (2012) 32:1059–1070; Of Record) and Shi et al., (Expression of Asialoglycoprotein Receptor 1 in Human Hepatocellular Carcinoma, Journal of Histochemistry & Cytochemistry 61(12) 901-909, 2013; Of Record).
Regarding claims 1-3, 6 and 11, Gao teaches T cells [T-lymphocytes, as recited in claim 6] expressing GPC3-targeted chimeric antigen receptor (CAR). As shown in Fig. 1A of Gao (see below), the GPC3-28BBZ CAR comprises the scFv GPC3 linked in-frame to the hinge domain of the CD8a molecule fused to the transmembrane region of the human CD28 molecule and the intracellular signaling domain, CD3ζ molecules (page OF2, left to right column, Materials and Methods), as recited in claims 2, 3 and 11. 

    PNG
    media_image1.png
    237
    800
    media_image1.png
    Greyscale

Gao does not explicitly disclose a double-targeted cell expressing a chimeric antigen receptor specifically recognizing ASGPR1, as recited by claim 1.
However, Cao teaches a single-chain variable fragment (scFv) antibody directed against the human asialoglycoprotein receptor (Title and Fig. 1 below) [or ASGPR1 as defined by page 4 of Applicant’s specification].
                                                    
    PNG
    media_image2.png
    164
    295
    media_image2.png
    Greyscale

Wilkie teaches chimeric antigen receptors (CAR) are fusions in which a targeting moiety – generally a single chain antibody fragment (scFv) or ligand is coupled via a hinge and membrane-spanning element to a signaling domain capable of T-cell activation and the use of CAR-engineered T-cells in adoptive immunotherapy. Wilkie teaches two complementary CARs are co-expressed in the same T-cell population optimizes T-cell homing and tumor specificity and reduces toxic potential and the two signals act synergistically and enhance T-cell survival in the tumor 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the T cell as taught by Gao to further include the scFv antibody directed against asialoglycoprotein receptor as taught by Cao to form a double-targeted chimeric antigen receptor immune effector cell.  One would be motivated to do so to give the T-cells of Gao an improved therapeutic index and more target specificity for the treatment of hepatocellular carcinoma as taught by Wilkie et al.  That is, the T-cells taught by Gao were developed for treating hepatocellular carcinoma (Title), Cao teaches antibodies that specifically recognize asialoglycoprotein receptor and are also useful as targeting molecules for hepatocellular carcinoma (Abstract), and Wilkie teaches that double-targeted chimeric antigen receptors have enhanced efficacy.  What is more, the reference of Shi also provides motivation as the reference teaches ASGPR1 is mainly expressed in the human liver but not in other organs; therefore, strategies that exploit this receptor for targeted therapy may have a lower risk of creating adverse effects in other tissues (page 906, 2nd paragraph, left column). Furthermore, Shi also teaches a subset of tumor samples where expression [of ASGPR1] was significantly higher in tumor vs. normal liver, and further suggests that tumors could be screened for differential ASGPR1 expression to identify tumors for which ASGR1 could be useful for targeting (page 906, 1st paragraph, left column; last para. Under Discussion).  One of ordinary skill in the art would have a reasonable expectation of success in modifying the CAR of Gao to make a dual-targeted CAR immune effector cell to GPC3/ASGPR1 because 
Regarding claims 4, 5 and 12, Gao further suggests fusing the transmembrane region of the human CD28 molecule and the intracellular signaling domain, CD137 (page OF2, left to right column, Materials and Methods) to a single chain antibody.  Additionally, Gao suggests the use of both intracellular CD28 and CD137 costimulatory domains because they contribute to increased cytotoxic activities (page OF8, left column, 1st paragraph).  

Response to Arguments
Applicant's arguments filed 08/04/2020 with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.  Applicant re-iterates arguments that one of ordinary skill in the art would not have been motivated to combine the teachings of Gao, Cao, Wilkie and Shi and there is no technical motivation in the references to select ASGPR1 for preparing the dual-targeted T cells (see section 1 on pages 4-7 of remarks filed on 08/04/2020).  Applicants argue that the target taught by Wilkie, MUC1, is specific to tumor tissues and exhibits low glycosylation in tumor tissues (see pg. 5 para. 1).  Applicants reiterate the teachings of other references Weigel et al., Li et al., Poelstra et al., Hubbard et al., and Zeitlin et al., for providing evidence that ASGPR is expressed on normal hepatocytes as well as HCC (see pgs. 5 and 6). Applicants argue that Wilkie relates to breast cancer and not liver cancer (pg. 7 para. 1).  Applicants argue that erbB-2, FBP and MUC1 are all common cancer markers and .
These arguments are not persuasive because Wilkie was cited to teach the dual antigen specificity on T-cells improves therapeutic index of CAR-based immunotherapy and not cited for the selection of ASGPR1 antigen. One strategy that may improve the therapeutic index of CAR-based immunotherapy involves the use of T-cells with dual antigen specificity. In this setting, two complementary CARs are co-expressed in the same T-cell population, each directed to a distinct tumor target and engineered to provide complementary signals. The rationale underlying this approach is two-fold. First, by optimizing T-cell homing and tumor specificity, toxic potential should be reduced commensurately. Second, dual targeting should promote the selective enhancement of T-cell survival within the tumor microenvironment since synergistic signals would be preferentially delivered to T-cells at that location.  See Wilkie pg. 1060 Introduction last para. Cao teaches antibodies that specifically recognize asialoglycoprotein receptor (ASGPR1) and are also useful as targeting molecules for hepatocellular carcinoma (Abstract).  Shi also provides motivation as the reference teaches ASGPR1 is mainly expressed in the human liver but not in other organs; therefore, strategies that exploit this receptor for targeted therapy may have a lower risk of creating adverse effects in other tissues (page 906, 2nd paragraph, left column).  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the T-cell expressing GPC3-targeted chimeric antigen receptor as taught by Gao prima facie obvious over the combined teachings of Gao in view of Cao, Wilkie and Shi.
Applicant reiterates that the presently claimed invention provides significant technical effects (see section 2 on pages 7-10).  Applicant cites (Remarks p. 8) Table 2 of the present application for evidence of unexpected results: CAR T cells targeting both GPC3 and ASGPR1 kill more than 50% of tumor cells while CAR T cells targeting ASGPR1 alone do not exhibit the ability to kill tumor cells, and CAR T cells targeting only GPC3 kill about 35% of tumor cells. In response, the Examiner states the evidence in Table 2 does not rise to the level of unexpected results.  First, Table 2 shows that CAR T cells targeting ASGPR1 alone do exhibit the ability to kill tumor cells.  Moreover, Applicant admits on page 21, lines 11-14 that the cytotoxicity of CAR T cells targeting both GPC3 and ASGPR1 was only “slightly” higher than the CAR T cells targeting only GPC3.  That is, the 50% vs 35% cytotoxicity does not rise to the level of unexpected enhanced efficacy.  
Applicant cites (Remarks p. 8) that Fig. 7 provides evidence that CAR T cells targeting both GPC3 and ASGPR1 have superior anti-tumor ability and cytotoxicity than CAR-T cells targeting either GPC3 or ASGPR1 alone.  In response, the Examiner states that Fig. 7 does not present evidence that rises to the level of unexpected results. 

    PNG
    media_image3.png
    496
    623
    media_image3.png
    Greyscale

In Fig. 7, one of ordinary skill in the art would recognize that the reduction in tumor volume of CAR T cells targeting both GPC3 and ASGPR1 does not rise to the level of unexpected results when compared to the additive reduction of CAR-T cells st paragraph, left column).
Applicant argues that the dual-targeted CAR T cells described in the present application can not only improve targeting, reduce off-target effects and solve non-specific tissue damage in immune effector cell therapy but also exhibit better anti-tumor activity, compared to single-targeted cells to GPC3 or ASGPR1 (see remarks pg. 7 last para). Applicants also argue that the dual-targeted CAR T cells exhibited greater amplification ability under stimulation compared to other T cells (cite Example 5). Applicants argue that Examples 6 and 8 show the dual-targeted CAR T cells survive better in vivo. These arguments are not persuasive because these properties are the inherent properties of the dual antigen CAR T cells. As discussed above, the combined teachings of Gao in view of Cao, Wilkie and Shi render obvious such a dual antigen T cell and the double-targeted chimeric antigen receptor immune effector cell taught by Gao in view of Cao, Wilkie and Shi would also possess the properties as disclosed in Examples 5, 6 and 8. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Further, it is expected that dual targeted CAR T cells would possess these properties because Wilkie teaches that first by optimizing T-cell homing and tumor specificity, toxic potential should be reduced commensurately. Second, dual targeting should promote the selective enhancement of T-cell survival within the tumor microenvironment since synergistic signals would be preferentially delivered to T-cells at that location.
  It is again re-iterated that the claims under consideration are drawn to a double-targeted chimeric antigen receptor immune effector cell.  That is, the claims are not drawn toward treating cancer of any particular type, a method of increasing the number of T cells in peripheral blood or a method of tumor reduction over a set amount of time.  The instant claims are drawn toward a double-targeted chimeric antigen receptor immune effector cell which has been rendered to be prima facie obvious in view of the prior art as set forth in the 35 USC 103 rejection above and in the previous Office action.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657